UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-2009


WILLIAM SCOTT DAVIS, JR., on behalf of and as next friend
of J.F.D., a minor,

                Plaintiff - Appellant,

          and

J.F.D., a minor,

                Plaintiff,

          v.

MELANIE A. SHEKITA, Individually and as a Wake County NC
Assistant District Attorney for the State of North Carolina;
MICHELLE SAVAGE, individually and as a Police Detective for
the Cary North Carolina Police Department; DANIELLE DOYLE,
individually and as a Wake County North Carolina Department
of Health and Human Services Child Protective Services
Social Worker; ERIC CRAIG CHASSE, individually and as a Wake
County North Carolina Family Court Judge; MIKE EASLEY,
individually and as Governor of the State of North Carolina;
BEVERLY PERDUE, individually and as Governor of the State of
North Carolina,

                Defendants - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:12-cv-00504-H)


Submitted:   November 22, 2016             Decided:   November 29, 2016
Before DIAZ and   THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      William    Scott     Davis,   Jr.,       seeks   to   appeal    the     district

court’s order denying six motions in a closed 42 U.S.C. § 1983

(2012) action.      We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

      Parties    are     accorded    30    days    after     the     entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

April 5, 2016.         The notice of appeal was filed on August 30,

2016. *   Because Davis failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss    the   appeal.       We   deny   all    pending    motions,        including

Davis’ motions to consolidate, to appoint counsel, and to remand

the case.     We dispense with oral argument because the facts and

legal     contentions    are   adequately        presented    in     the    materials

      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           3
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     4